896 A.2d 454 (2006)
186 N.J. 430
In the Matter of the COMMITMENT OF M.M.
State of New Jersey, Plaintiff-Respondent,
v.
M.M., Defendant-Appellant.
Supreme Court of New Jersey.
Argued January 3, 2006.
Decided January 26, 2006.
Lon C. Taylor, Assistant Deputy Public Defender, argued the cause for appellant (Yvonne Smith Segars, Public Defender, attorney).
Joseph H. Enos, Jr., Assistant Prosecutor, argued the cause for respondent (Sean F. Dalton, Gloucester County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Parker's opinion of the Appellate Division, reported at 377 N.J.Super. 71, 871 A.2d 707 (2005).
For affirmanceChief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE and RIVERA-SOTO7.
OpposedNone.